department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division jul sec_2013 a ' ay y ep ts ‘ u i l xxxxxxxxxxxxxxxxkxxkk xxxxxxxxxxxxxxxxxxxxx xxxxkxxxxxxxxxxxxxxxxx legend taxpayer a xxxxxxxxxxxxxxxxxx individual b xxxxxxxxxxxxxxxxxx plan x xxxxxxxxxxxxxxxxxx credit_union b xxxxxxxxxxxxxxxxxx company n xxxxxxxxxxxxxxxxxx amount a xxxxxxxxaxxxaxaank amount b xxxxxxxxxxxxxxxxxx amount c xxxxxxxxxxxxxxxxxx dear xxxxxxxxx this is a revision of my ruling letter dated date in your letter dated date as supplemented by correspondence dated date and date you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling amount a taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to his having received conflicting advice from the credit_union b and from his tax advisor compounded by his preoccupation with the medical_condition and death of his mother individual b taxpayer a received a statement from company n on december indicating the distribution of amount a less federal_income_tax withholding in the amount of amount b from plan x for a net distribution of amount c upon receipt of the statement taxpayer a called his former employer company n and was informed that a check representing his investment in plan x had been mailed to him on december company n that he had never requested nor received the check that was mailed to him on december check for the amount of amount c also on february attempted to open an ira with credit_union b but was advised by his accountant that he had missed the deadline on march taxpayer a deposited amount c into a non-ira account with credit_union b intending to research his rollover options taxpayer a represents that he told company n re-issued the on february taxpayer a taxpayer a also represents that he was the primary caregiver of individual b starting on august _ until the death of individual b on april based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount a sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to his having received conflicting advice from the credit_union b and from his tax advisor compounded by his preoccupation with the medical_condition and death of his mother individual b therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this ruling supersedes the prior ruling issued to taxpayer a on date no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxxxxxx sincerely yours waa laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
